DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 06/07/2022. In the applicant’s response, claims 1, 9, and 17 amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 9, and 17 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wekel et al (US 2021/0063578, hereinafter “Wekel”) in view of Perona et al (US 2017/0287170, hereinafter “Perona”). 

Regarding claim 1, Wekel discloses a system comprising (the method and the system for object detection and classification using a LiDAR range image and a trained deep neural network (DNN); see fig.4): a memory module configured to store image data captured by a camera; and an electronic controller communicatively coupled to the memory module (these hardware related features are inherent in the system in Wekel), wherein the electronic controller is configured to: 
receive the image data captured by the camera (the system may receive an input range image; see 102/118 and 126 of fig.4, and see 118, 126 of fig.1); implement a neural network trained to predict a drivable portion in the image data of an environment (the trained DNN of the system may be used to predict a class label for each detected object and a mask demarcating a drivable free-space in the image; see para.26, lines 18-23, and para.81), wherein the neural network predicts the drivable portion in the image data of the environment (wherein the classification of the DNN includes a “drivable free-space” class and the obstacle classes; see 210 of fig.2B and para.81); wherein the DNN determines whether the predicted drivable portion of the environment output by the neural network is classified as drivable (wherein the classification of the DNN includes a “drivable free-space”; see 210 of fig.2B and para.81); and output an indication of the drivable portion of the environment (the segmentation mask of the system may indicate the detected vehicle/obstacle’s regions and “drivable free-space”; see, e.g., “Output 504C” of fig.5 and para.83, lines 28-35).

Wekel does not disclose including “a support vector machine” which follows the DNN and “determines whether the predicted drivable portion of the environment output by the neural network is classified as drivable based on a hyperplane of the support vector machine; in response to the support vector machine determining that the predicted drivable portion output by the trained neural network is not classified as drivable based on the hyperplane, receive an annotated image data of the image data captured by the camera, re-optimize the hyperplane of the support vector machine based on the annotated image data, and cause the system to reprocess the image data captured by the camera;” as recited in the claim.

However, it is a well-known technique for one of ordinary skill in the art to provide the feature vectors generated from a DNN to a SVM for performing a fine-grained classification in the field of object recognition. As evidence, in same field of endeavor, Perona teaches a SVM that performs a probabilistic fine-grained classification preceded by a convolutional neural network (CNN) which is trained to classify objects in images (para.94). The SVM in the method in Perona is trained to perform a fine-grained classification by: “receive an annotated image data of the image data captured by the camera (see “image portions” 1015 of fig.10; wherein the image portions are categorized/annotated as in the respective object’s location and classification, see 1040 0f fig.10), re-optimize the hyperplane of the support vector machine based on the annotated image data, and cause the system to reprocess the image data captured by the camera (performing the fine-grained classification after ; see 1005[Wingdings font/0xE0]1035 of fig.10 and para.98)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Perona into the teachings of Wekel by further comprising a SVM that performs a probabilistic fine-grained classification preceded by a deep neural network (DNN), in order to performs a probabilistic fine-grained classification (Perona, see para.94).

Regarding claim 2, 10, 18, the combination of Wekel and Perona discloses, wherein the neural network is trained offline with a plurality of images of environments that are annotated with drivable portions or non-drivable portions (Wekel, training DNN; see fig.3).

Regarding claim 3, 11, the combination of Wekel and Perona discloses, wherein the electronic controller is further configured to: provide a user interface on a display, wherein the user interface includes the image data; provide an interactive tool for editing or annotating drivable portions of the environment captured in the image data (Wekel, human annotated/labeled ground truth data; see 106, 110 of fig.1 and para.32, lines 21-20); and update the hyperplane of the support vector machine based on the annotated image data (training, see Wekel, fig.3; see Perona, para.94)).

Regarding claim 4, 12, the combination of Wekel and Perona discloses, wherein the interactive tool includes a painting tool whereby a user highlights portions of the image data displayed on the display to indicate the drivable portion of the environment (“For example, a different annotation tool, color, etc. may be used for each different class., etc. may be used for each different class.”, see Wekel, para.37).

Regarding claim 5, 13, the combination of Wekel and Perona discloses, wherein the drivable portion of the environment is depicted as a colored overlay on the image data presented on the user interface (Wekel, see 210 of fig.2B and para.37).

Regarding claim 6, 14, the combination of Wekel and Perona discloses, wherein the electronic controller is further configured to: automatically update the hyperplane of the support vector machine based on the predicted drivable portion of the environment output by the neural network, when annotated image data of a new environment is input to the support vector machine, thereby updating the support vector machine online without retraining the neural network (Perona, performs a probabilistic fine-grained classification, see para.94;).

Regarding claim 7, 15, 19, the combination of Wekel and Perona discloses, wherein the memory module further includes validation image data, and the electronic controller is further configured to: retrieve a validation image from the validation image data; process the validation image through the neural network and the support vector machine such that a prediction of a drivable portion in the validation image is generated; and confirm the predicted drivable portion in the environment output by the support vector machine corresponds to an expected prediction associated with the validation image from the validation image data (these feature are well-known and widely used in the field of machine learning systems, e.g., see Perona: “9 for training, 6 for testing, and 1 for validation”, see para.104) ).

Regarding claim 8, 16, 20, the combination of Wekel and Perona discloses, wherein the validation image data includes one or more validation images that are annotated with known drivable portions of the environment (see Perona: “9 for training, 6 for testing, and 1 for validation”, see para.104); see Wekel, “drivable free-space” labelling 210 of fig.2B and para.37).

Regarding claim 9, 17, each of them is an inherent variation of claim 1, and therefore it is interpreted and rejected based on the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1, 9, and 17, filed on 06/07/2022, have been fully considered but they are not persuasive. 

On page 8 of applicant’s response, applicant argues:
“However, the combination of Wekel and Perona does not teach or suggest the systems and methods that implement a neural network and a support vector machine ("SVM") in a unique configuration that enables online updating of the classifier system without the need to retrain the neural network when a new environment is presented to the classifier system.”
(The emphases added by applicant.)
The examiner respectfully disagrees with the applicant’s argument. It is because Perona, paragraph [0099] clearly teaches “although the training of the CNNs and SVM are described as being trained independently and sequentially, in many embodiments, the parameters for the feature extracting CNNs and the fine-grained classifier are updated in a single training iteration”. It is apparent that the CNNs and SVM in the method in Perona are “sequentially” connected in a “unique configuration”; and the SVM can be trained/re-trained “independently” without the need to retrain the CNNs. Thus, the argument is unpersuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        6/14/2022